The following order has been entered on the motion filed on the 4th of February 2019 by Defendant for Notice of Appeal:
"Motion Dismissed by order of the Court in conference, this the 9th of May 2019."
The following order has been entered on the motion filed on the 4th of February 2019 by Defendant for Petition for Discretionary Review:
"Motion Dismissed by order of the Court in conference, this the 9th of May 2019."
Upon consideration of the petition in the alternative filed by Defendant on the 4th of February 2019 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Warren County:
"Dismissed by order of the Court in conference, this the 9th of May 2019."